—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the charge on justification impermissibly shifted the burden of proof. County Court followed the New York Criminal Jury Instructions (see, 1 CJI[NY] 35.15 [2] [a]) and repeatedly instructed the jury that- the People had the burden of disproving the defense of justification beyond a reasonable doubt (see, People v James K., 236 AD2d 825, 825-826, lv denied 90 NY2d 859). (Appeal from Judgment of Monroe County Court, Connell, J. — Criminally Negligent Homicide.) Present — Pigott, Jr., P. J., Green, Kehoe and Lawton, JJ.